 


114 HR 1932 IH: To amend the Occupational Safety and Health Act of 1970 to allow employers a grace period to abate certain occupational health and safety violations before being subject to a penalty under such Act.
U.S. House of Representatives
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1932 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2015 
Mrs. Hartzler introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Occupational Safety and Health Act of 1970 to allow employers a grace period to abate certain occupational health and safety violations before being subject to a penalty under such Act. 
 
 
1.Grace period on OSHA penalties 
(a)CitationsSection 10(a) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 659(a)) is amended by inserting after the first sentence the following: No such penalty may be assessed for a violation that is determined not to be willful, repeated, or serious as described in section 17(k), during the period of time fixed for abatement of the violation in the citation issued under section 9(a) or final order issued under this section, as the case may be, and no such penalty may be assessed for such a violation if such violation shall have been abated by the employer in accordance with such citation or final order before the end of such time period..  